Carley, Judge.
The state attempts to appeal from the denial of a motion for “a protective order in regard to the answering of certain interrogatories and the taking of a deposition of Farhang Mansour.” Code Ann. § 81A-126 (c) provides that a protective order may be sought by a party to the action or by the person from whom discovery is being sought. The record in the instant case demonstrates that the discovery being sought of Mr. Mansour is for use in a civil action which has been instituted against him by Upton. Mr. Mansour has filed no notice of appeal from the denial of the protective order and the record before us demonstrates that the state is not a party to the civil action in which the order appealed from was entered. Thus, the instant appeal is being pursued by one who was neither a party to the case below nor the person from whom discovery was sought. Accordingly, the appeal is dismissed for lack of standing. “ ‘It will be accepted as elementary, that no person is entitled to prosecute a writ of error for the reversal of a judgment, unless that person was a party to the proceeding in which the judgment complained of was rendered.’ [Cits.]” Gates v. Rutledge, 151 Ga. App. 844 (261 SE2d 757) (1979).

Appeal dismissed.


Deen, P. J., and Banke, J., concur.